              Case:18-40151-EJC Doc#:98 Filed:01/31/20 Entered:01/31/20 13:20:18                                                                   Page:1 of 3
                                                               Form 1
                                           Individual Estate Property Record and Report                                                                      Page: 1-1

                                                            Asset Cases
Case No.:    18-40151                                                                             Trustee Name:      (300590) Wendy A. Owens
Case Name:         DAVIS, GENE A.                                                                 Date Filed (f) or Converted (c): 10/01/2018 (c)
                                                                                                  § 341(a) Meeting Date:       10/25/2018
For Period Ending:         12/31/2019                                                             Claims Bar Date:      01/31/2019

                                       1                                  2                      3                      4                   5                    6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       413 Midd leg round Road, Rincon, GA                        215,175.00                    75,378.00                                   0.00            215,175.00
            31326-0000, Effingham County
            Single-family home. Entire property value: $215,175.00

    2       706 Seventh Street, Ext, Rincon, GA                         73,820.00                    72,888.00                                   0.00                73,820.00
            31326-0000, Effingham County
            Single-family home. Entire property value: $73,820.00

    3       2014 Ford F150                                              31,624.00                         0.00                                   0.00                         FA
            Entire property value: $31,624.00

    4       1967 Chevrolet Malibu                                         1,000.00                        0.00                                   0.00                         FA
            Entire property value: $1,000.00

    5       1970 Oldsmobile 98                                            7,750.00                    3,750.00                                   0.00                         FA
            Entire property value: $7,750.00

    6       vacuum                                                        1,734.00                        0.00                                   0.00                         FA

    7       Living room suit, dinette table & chairs, 4                   2,080.00                        0.00                                   0.00                         FA
            tvs, dvd, microwave, washer, dryer,
            stove, refrigerator, freezer, dishwasher,
            china cabinet, stereo, entertainment
            center, desk, 3 bookshelves, king bed, 2
            queen beds, 4 dressers, 4 chests of
            drawers, 6 nightstands, lawnmower, patio
            furniture

    8       clothing                                                          275.00                      0.00                                   0.00                         FA

    9       jewelry                                                           500.00                      0.00                                   0.00                         FA

   10       Checking: First Chatham Bank                                        0.00                      0.00                                   0.00                         FA

   11       Checking: Geo Vista FCU                                       1,000.00                        0.00                                   0.00                         FA

   12       Int. in Ins. policies: term life insurance                          0.00                      0.00                                   0.00                         FA
            policy

  12        Assets Totals (Excluding unknown values)                  $334,958.00                $152,016.00                                    $0.00          $288,995.00



Major Activities Affecting Case Closing:

                                  1/29/2020 debtor fired original attorney/hired probate attorney to sell properties and debtor became
                                  uncooperative/debtor hired new attorney and in process of resolving matter.
                                  6/25/19Trustee is in the process of probating an estate.


Initial Projected Date Of Final Report (TFR): 10/26/2020                               Current Projected Date Of Final Report (TFR):            10/26/2020


                        01/31/2020                                                                     /s/Wendy A. Owens
                             Date                                                                      Wendy A. Owens
              Case:18-40151-EJC Doc#:98 Filed:01/31/20 Entered:01/31/20 13:20:18                                                    Page:2 of 3
                                                          Form 2
                                                                                                                                            Page: 2-1
                                          Cash Receipts And Disbursements Record
Case No.:              18-40151                                     Trustee Name:                 Wendy A. Owens (300590)
Case Name:             DAVIS, GENE A.                               Bank Name:                    Mechanics Bank
Taxpayer ID #:         **-***2719                                   Account #:                    ******9100 Checking
For Period Ending: 12/31/2019                                       Blanket Bond (per case limit): $4,055,000.00
                                                                    Separate Bond (if applicable): N/A

    1          2                    3                                      4                             5                     6                    7

  Trans.    Check or      Paid To / Received From       Description of Transaction    Uniform        Deposit             Disbursement        Account Balance
   Date      Ref. #                                                                  Tran. Code        $                       $

(No transactions on file for this period)

                                        COLUMN TOTALS                                                          0.00                  0.00                $0.00
                                              Less: Bank Transfers/CDs                                         0.00                  0.00
                                        Subtotal                                                               0.00                  0.00
                                              Less: Payments to Debtors                                                              0.00

                                        NET Receipts / Disbursements                                         $0.00                  $0.00




{ } Asset Reference(s)                                                                                                ! - transaction has not been cleared
             Case:18-40151-EJC Doc#:98 Filed:01/31/20 Entered:01/31/20 13:20:18                                   Page:3 of 3
                                                       Form 2
                                                                                                                       Page: 2-2
                                       Cash Receipts And Disbursements Record
Case No.:           18-40151                            Trustee Name:                   Wendy A. Owens (300590)
Case Name:          DAVIS, GENE A.                      Bank Name:                      Mechanics Bank
Taxpayer ID #:      **-***2719                          Account #:                      ******9100 Checking
For Period Ending: 12/31/2019                           Blanket Bond (per case limit): $4,055,000.00
                                                        Separate Bond (if applicable): N/A

                                       Net Receipts:           $0.00
                           Plus Gross Adjustments:             $0.00
                         Less Payments to Debtor:              $0.00
                 Less Other Noncompensable Items:              $0.00

                                         Net Estate:           $0.00




                                                                                          NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                NET DEPOSITS    DISBURSEMENTS                BALANCES
                                 ******9100 Checking                           $0.00            $0.00                     $0.00

                                                                                $0.00                    $0.00            $0.00
